Motion Denied as Moot, Opinion of May 16, 2013 Withdrawn; Appeal
Reinstated and Order filed July 11, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00080-CV
                                   ____________

              RR MALOAN INVESTMENTS, INCL., Appellant

                                         V.

                           NEW HGE, INC., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1011775

                                     ORDER

      On May 16, 2013, this Court issued an opinion dismissing this appeal for
want of prosecution.     The court, on its own motion, and within its plenary
jurisdiction, withdraws its opinion issued May 16, 2013 and reinstates the appeal.
Appellant’s brief is due 30 days from the date of this order. Appellant’s motion to
extend time to file motion for rehearing filed July 1, 2013 is denied as moot.

                                              PER CURIAM